DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 39-58 are allowed.
The following is an examiner’s statement of reasons for allowance.  Applicant has provided new arguments with new evidence, which evidence establishes that the obviousness rationale and the motivation to combine argument of the office action can no longer apply.  Even though the Examiner correctly articulated a prima facie case of obviousness based on the art of record, Applicant established with new evidence that after this art became publicly available, and between Applicant’s priority date, data already became publicly available of the Phase III clinical trial failures.  This new evidence is now further in line with the arguments provided in the earlier filed Altri Declaration.  Below is Applicant’s summary of the newly filed references.

    PNG
    media_image1.png
    168
    644
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    629
    662
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    217
    641
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    363
    666
    media_image4.png
    Greyscale

(Response at 8-9).
Applicant has further opined, with support from the Altri Declaration, as to why it considers the data to provide unexpected results. (Response at p. 14-16).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627